NOTE: This order is nonprecedential.

  <muiteb $>tate~ QCourt of ~peaI~
       for tbe jfeberaI QCircuit

   KNOWLES ELECTRONICS LLC AND MOUSER
            ELECTRONICS, INC.
                Appellants,
                           v.
     INTERNATIONAL TRADE COMMISSION,
                 Appellee,
                          AND
              ANALOG DEVICES, INC.,
                   Intervenor.


                       2011-1565


   On appeal from the United States International Trade
Commission in Investigation No. 337-TA-700.


                     ON MOTION


                      ORDER
   Upon consideration of the unopposed motion of Analog
Devices, Inc. for leave to intervene,
   IT Is ORDERED THAT:
KNOWLES ELECTRONICS v. ITC                                   2

    The motion is granted. The revised official caption is
reflected above.
                                  FOR THE COURT


      OCT 0"1 2m1                  /s/ Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk
cc: Steven M. Bauer, Esq.
    Richard L. Rainey, Esq.
    Clint A. Gerdine, Esq.                        FILED
                                        u.s. COUfIT OF APPEALS FOR
s20                                       THE FEDERAL CIRCUIT

                                             OCT 072011
                                               JANHORBAlY
                                                • ClERK